         Case 2:19-cr-00164-JCM-EJY Document 30 Filed 03/26/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Jose Cortes-Serrano

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00164-JCM-EJY
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (First Request)
13   JOSE CORTES-SERRANO,
14                  Defendant.
15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Linda Mott, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Rebecca A. Levy, Assistant Federal Public Defender, counsel for
20   Jose Cortes-Serrano, that the Sentencing Hearing currently scheduled on June 2, 2020 at
21   10:30 a.m., be vacated and continued to a date and time convenient to the Court, but no earlier
22   than sixty (60) days.
23          The Stipulation is entered into for the following reasons:
24          1.      In light of the recent events surrounding the COVID-19 pandemic and the Center
25   for Disease Control’s guidelines recommending social distancing from others when possible of
26   approximately 6 feet, undersigned counsel requests a continuance to arrange to meet the CDC’s
         Case 2:19-cr-00164-JCM-EJY Document 30 Filed 03/26/20 Page 2 of 3




 1   guidelines for preparation of her client’s interview for a presentence investigation report. Such
 2   a continuance will allow counsel to maintain the health and safety of her client, herself, and
 3   others during this pandemic.
 4           2.      Additionally, counsel for the defendant needs time to investigate and gather
 5   mitigation information for Mr. Cortes-Serrano, which is relevant to the sentencing disposition
 6   of this case.
 7           3.      The defendant is incarcerated and does not object to the continuance.
 8           4.      The parties agree to the continuance.
 9           This is the first stipulation to continue filed herein.
10           DATED this 26th day of March 2020.
11    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
12
13       /s/ Rebecca A. Levy                                /s/ Linda Mott
      By_____________________________                    By_____________________________
14
      REBECCA A. LEVY                                    LINDA MOTT
15    Assistant Federal Public Defender                  Assistant United States Attorney

16
17
18
19
20
21
22
23
24
25
26
                                                        2
         Case 2:19-cr-00164-JCM-EJY Document 30 Filed 03/26/20 Page 3 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00164-JCM-EJY
 4
                     Plaintiff,                       ORDER
 5
            v.
 6
     JOSE CORTES-SERRANO,
 7
                     Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Tuesday,
11                                                            August 4, 2020
     June 2, 2020 at 10:30 a.m., be vacated and continued to _____________________ at the hour
12   of 10:00 a.m.
13
                  March
            DATED this    30,
                       ____   2020.
                            day of March 2020.
14
                                                                          ___
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
